     Case 2:20-cr-00155-VAP Document 69 Filed 01/25/21 Page 1 of 2 Page ID #:329



 1   TRACY WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                          UNITED STATES DISTRICT COURT

15                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,               No. LACR19-642-VAP
                                             No. LACR20-155-VAP 
17             Plaintiff,
                                             ORDER TO EXTEND DEADLINE REVISING
18                   v.                      BRIEFING SCHEDULE AND CONTINUING
                                             SENTENCING HEARING
19   IMAAD SHAH ZUBERI,

20             Defendant.

21

22        For the reasons stated in the government’s Ex Parte Application
23   for an Order to Extend the Deadline to Lodge Proposed Redactions of
24   Sealed Documents and to Continue Sentencing filed on January 25,
25   2021, the Court ORDERS AS FOLLOWS:
26      1.   The date by which both parties must lodge proposed redactions
27   to sealed documents as set forth in the Court’s January 21, 2021
28   order is extended to February 8, 2021.
     Case 2:20-cr-00155-VAP Document 69 Filed 01/25/21 Page 2 of 2 Page ID #:330



 1      2.   The sentencing hearing date shall be continued from February

 2   4, 2021 to February 18, 2021 at 10:00 a.m.

 3   IT IS SO ORDERED.

 4

 5   January 25, 2021
     DATE                                     HONORABLE VIRGINIA A. PHILLIPS
 6                                            U.S. DISTRICT COURT JUDGE
 7

 8   Presented by:
 9       /s/
     DANIEL J. O’BRIEN
10   Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
